        Case: 3:20-cv-00005-JMV Doc #: 18 Filed: 06/23/20 1 of 1 PageID #: 675




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

STEPHANIE KAY GREEN,                            §
     Plaintiff,                                 §
                                                §
v.                                              §     CIVIL ACTION NO.
                                                §     3:20-cv-00005-JMV
ANDREW M. SAUL,                                 §
COMMISSIONER OF                                 §
SOCIAL SECURITY,                                §
     Defendant.                                 §

                                    FINAL JUDGMENT

       Consistent with the Order [17] granting Defendant’s motion to remand, IT IS HEREBY

ORDERED, ADJUDGED, AND DECREED that this case is REVERSED and REMANDED for

further action by the Commissioner pursuant to the fourth sentence of 42 U.S.C. § 405(g).


       SIGNED this 23rd day of June, 2020.



                                             /s/ Jane M. Virden
                                             UNITED STATES MAGISTRATE JUDGE
